UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) September 21, 2012 (September 18, 2012) SMTC CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-31051 98-0197680 (Commission File Number) (IRS Employer Identification No.) 635 Hood Road Markham, Ontario, Canada L3R 4N6 (Address of Principal Executive Offices) (Zip Code) (905) 479-1810 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. On September 18, 2012, the Board of Directors of SMTC Corporation (the “Company”) agreed to waive certain restrictive provisions of the Company’s Tax Benefits Preservation Rights Plan (“NOL Rights Plan”) in order to allow a current stockholder to aggregate holdings of SMTC common stock in excess of five percent (5%) without triggering the operative provisions of the NOL Rights Plan.This waiver was granted at the request of the stockholder, in accordance with the terms announced in the Company’s Press Release dated August 20, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SMTC CORPORATION Date: September 21, 2012 By: /s/Alex Walker Name: Alex Walker Title: Co-President, Co-Chief Executive Officer
